DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/24/2020 and 5/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2018/0272696 A1) in view of Watanabe (JP 2005-167470A).
Regarding claims 1 and 5:
	Ito et al. disclose a liquid ejecting apparatus comprising:
	a liquid ejection head (head 21) including a drive element (discharging unit 600), the liquid ejecting head ejecting a liquid by a supply of a drive signal to the drive element (paragraph 82); and
	a drive circuit (drive unit 30) that outputs the drive signal (COM: paragraph 54 & Fig. 2),
	wherein the drive circuit includes:
		a modulation circuit (modulating unit 510) that modules a base drive signal to output a modulation signal (paragraph 217 & Fig. 8);
		an amplifier circuit (at least transistors M1, M2) that amplifies the modulation signal to output an amplified modulation signal (paragraph 217 & Fig. 8);
		a demodulation circuit (LPF 560) that demodulates the amplified modulation signal to output the drive signal (paragraph 217 & Fig. 8); and
		a substrate (substrate 430) on which the modulation circuit, the amplifier circuit, and the demodulation circuit are provided (Figs. 16, 18),
	wherein the substrate includes a first face (a first edge face) and a second face opposite to the first face (an opposite edge face), wherein the demodulation circuit includes a plurality of coils (inductors L1), and
	wherein the plurality of coils are positioned so as to at least partially overlap in a direction normal to the first face (Figs. 16, 18).
	Ito et al. do not expressly disclose that the demodulation circuit comprises a second coil electrically coupled in parallel with a first coil.
	However, Watanabe discloses an amplifier circuit (10: Fig. 2) having reduced leakage current and suppressed distortion rate (paragraph 2) by utilizing a demodulation circuit having a first coil (L1) and a second coil (L2), wherein the second coil is electrically coupled in parallel with the first coil (Figs. 1-2).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Ito et al.’s demodulation circuit such that it comprises first and second coils in the manner taught by Watanabe.  In doing so, then, the first and second coils would naturally be positioned so as to overlap in a direction normal to the first face.
Regarding claim 4:
	Ito et al.’s modified apparatus comprises all the limitations of claim 1, and Watanabe also disclose that the first and second coils are positioned so that a first magnetic flux generated in the first coil and a second magnetic flux generated in the second coil are superposed (mutual induction is an inherent feature of such adjacently positioned coils, as in Fig. 2).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a liquid ejecting apparatus comprising a demodulation circuit including first and second coils coupled in parallel, wherein “the first coil is positioned so as to overlap at least part of the second coil in a direction normal to the first face” (per claim 1) and “the first coil is provided on the first face, and the second coil is provided on the second face” (per claim 3).  It is this combination of limitations, in combination with other features and limitations of claim 3, that indicates allowable subject matter over the prior art of record.

Conclusion
The following prior art discloses mounting of demodulation circuit coils on a substrate:
Kitazawa et al. (US 2018/0183352 A1) disclose a liquid ejecting apparatus in which a first surface (310) of a drive circuit (37) substrate (300) includes a plurality of coils (710), and a second surface (320) of the drive circuit substrate includes a plurality of coils (710).  However, the coils are specifically disposed so as “not to overlap one another in the depth direction z” (paragraph 216 & Figs. 13-14).
	Matsumoto (US 2016/0339690 A1) disclose a liquid ejecting apparatus in which a drive circuit substrate (800) includes a plurality of coils (L0) arranged on a single substrate surface (Figs. 13-15).
	Kawaguchi (US 5034710) disclose an LC filter device in which first coils (La) and second coils (Lb) are disposed opposite to each other on both sides of a substrate, so as to offset any mutual induction between the two coil patterns (col. 2, lines 43-47 & Fig. 1).  Kawaguchi is silent as to a drive circuit.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853